NO.
12-07-00152-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
 
§
IN RE: ALLSTATE 
INSURANCE COMPANY,  §          ORIGINAL
PROCEEDING
RELATOR
§          
 


















 
 

MEMORANDUM OPINION
            On August 15, 2007, this court
delivered an opinion conditionally granting the petition for writ of mandamus
filed by Allstate Insurance Company as relator. 
That opinion ordered Respondent to vacate his order signed on March 14,
2007 denying Allstate’s motion to sever and abate and its motion to reconsider
and issue an order granting the motion to sever and abate.  Subsequently, on August 22, 2007, Respondent
signed an order complying with this court’s order and opinion of August 15,
2007.
            All issues
attendant to this original proceeding having been disposed of, this mandamus
proceeding has now been rendered moot; therefore, the writ need not issue.  Accordingly, this original proceeding is dismissed.
 
                                                                                                     BRIAN HOYLE    
                                                                                                               Justice
Opinion delivered August 30,
2007.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
 
(PUBLISH)